UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4535


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVE DANTAY WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:98-cr-00018-1)


Submitted:   January 18, 2017             Decided:   January 20, 2017


Before GREGORY, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research and Writing Specialist, Ann Mason Rigby, Assistant
Federal   Public  Defender,   Charleston,  West   Virginia,  for
Appellant.   Carol A. Casto, United States Attorney, Joseph F.
Adams, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve        Dantay    Washington        appeals        the      district      court’s

judgment order revoking his supervised release and sentencing

him to 12 months in prison.                  On appeal, Washington claims that

his     within-Policy           Statement           range      sentence        is     plainly

unreasonable.         We affirm.

       We    have     routinely      recognized        that,    in   the    context        of    a

supervised      release       revocation,           “the    sentencing     court     retains

broad discretion to impose a term of imprisonment up to the

statutory maximum.”           United States v. Padgett, 788 F.3d 370, 373

(4th   Cir.)        (ellipsis       and   internal         quotation     marks      omitted),

cert. denied, 136 S. Ct. 494 (2015).                          “We will not disturb a

district court’s revocation sentence unless it falls outside the

statutory maximum or is otherwise plainly unreasonable.”                                    Id.

(internal quotation marks omitted).                         In reviewing a revocation

sentence,      we     utilize       the   familiar         procedural    and    substantive

considerations employed for evaluating the reasonableness of an

original criminal sentence, but “we strike a more deferential

appellate posture than we do when reviewing original sentences.”

Id. (internal quotation marks omitted).

       A    revocation       sentence      is   procedurally         reasonable       if    the

district court considered the advisory Policy Statement range

and    the     18    U.S.C.     §    3553(a)        (2012)     factors     applicable           to

supervised release revocation.                      Id.; United States v. Crudup,

                                                2
461     F.3d       433,   438–40     (4th     Cir.       2006).         A    sentence       is

substantively         reasonable     if     the    district         court    “sufficiently

stated a proper basis” for the selected sentence, up to the

statutory       maximum.        Crudup,      461     F.3d      at     440.   Only    if    we

determine that a revocation sentence is unreasonable need we

consider “whether it is plainly so.”                    Padgett, 788 F.3d at 373.

       In    exercising      its    sentencing       discretion,        “the    [district]

court should sanction primarily the defendant’s breach of trust,

while taking into account, to a limited degree, the seriousness

of    the    underlying      violation      and    the    criminal      history      of   the

violator.”         United States v. Webb, 738 F.3d 638, 641 (4th Cir.

2013) (internal quotation marks omitted).

       Washington contends that the revocation sentence imposed by

the district court is unduly punitive and fails to promote the

supervised         release   goal    of     easing       his   transition       back      into

society.       He points to his successful employment on supervised

release and the fact that, in comparison to his original crimes

of conviction, his supervised release violations, which involved

termination from a halfway house for repeated rules violations,

were relatively minor.               He argues that a shorter prison term

would       have     properly      punished       his     breach       of    trust     while

recognizing his progress towards rehabilitation.

       The     supervised     release       violations         that    resulted      in   the

current      revocation      were    not    Washington’s         first.        As    defense

                                             3
counsel acknowledges, Washington’s earlier violations previously

resulted      in    his    supervised        release       being      both    modified      and

revoked.       Despite that history, when Washington violated the

terms of his supervised release by being ejected from a halfway

house after repeatedly breaking rules, the district court did

not immediately revoke his supervised release, but instead gave

Washington a second chance by allowing him to return to the

halfway house.            Only when Washington was kicked out a second

time did the court punish this breach of trust by revoking his

supervised         release       and     imposing      a     12-month         within-Policy

Statement Range term of imprisonment.                      On this record, we uphold

the    reasonableness           of    the   selected       revocation        sentence.      See

Crudup, 461 F.3d at 440 (holding that imposition of statutory

maximum term of imprisonment was substantively reasonable, given

that    the     district         court      expressly       relied       on    defendant’s

“admitted      pattern       of       violating     numerous          conditions      of     his

supervised release,” despite several extensions of leniency by

the district court).

       Accordingly, we affirm the district court’s judgment. We

dispense      with       oral        argument   because         the    facts    and        legal

contentions        are    adequately        presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED

                                                4